Citation Nr: 1607134	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-24 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1. Entitlement to service connection for disability manifested by bilateral hand numbness.

2. Entitlement to service connection for a left ankle disability.

3. Entitlement to service connection for sinusitis.

4. Entitlement to service connection for migraine headaches.

5. Entitlement to service connection for a heart disability.
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2015, the Veteran testified before the undersigned Veterans Law Judge at the RO in Houston.  A transcript of that proceeding is of record.

This matter was before the Board in June 2015, when it was remanded for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2015, this matter was remanded in order to locate the Veteran's active duty service treatment records (STRs).  It was noted that various documents referred to STRs dated September 15, 1987, to September 14, 1991.  See December 2008 Rating Decision; March 2010 Statement of the Case.  However, those records were not part of the Veteran's claims file.  Rather, only STRs from after the Veteran's period of active service were part of the record.  On remand, the AOJ sought STRs from the National Personnel Records Center (NPRC).  The NPRC provided records; however, those records were not STRs from the Veteran's period of active service.  The AOJ undertook no further efforts to locate the Veteran's active duty STRs.  The June 2015 remand directed the AOJ to conduct a physical search of the RO if active duty STRs were not provided by the NPRC.  There is no evidence that the AOJ attempted such a search.  Moreover, if efforts to obtain active duty STRs were unsuccessful, the AOJ was to prepare a memorandum documenting such and afford the Veteran notification to allow him the opportunity to submit documents in his possession.

Further, the Veteran was to be afforded examinations regarding each of the disabilities on appeal and the examiner was to opine as to the etiology of each disability.  In providing those opinions, the examiner relied heavily on the fact that no disabilities were shown in the Veteran's STRs.  However, as discussed above, none of the STRs from the Veteran's period of active service are of record.  Thus, the fact that those disabilities are not shown in his STRs is not a permissible basis upon which to base those opinions.  On remand, should active service STRs be unavailable, the VA examiner must opine as to the etiology of the Veteran's disabilities without using the lack of STRs as a basis for a negative etiological opinion. 

Regarding service connection for a heart disability, the examiner explained that the Veteran does not suffer from a diagnosable heart disability.  In the June 2015 remand, the Board noted that the Veteran is a Gulf War Veteran and, if no diagnosis could be made, the examiner was to indicate whether the Veteran's heart complaints were manifestations of an undiagnosed illness.  See 38 C.F.R. § 3.317.  The examiner did not opine as to whether undiagnosed heart problems were the manifestation of an undiagnosed illness.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  For the reasons discussed above, the AOJ has not substantially complied with the Board's remand directives.  Thus, remand is required.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must undertake a search of the RO and any other appropriate facility for the Veteran's active duty STRs (from September 1987 to September 1991).

If all efforts are unsuccessful and the STRs are determined to be unavailable, the AOJ should prepare a memorandum to the file documenting such unavailability and notify the Veteran that his STRs are lost, so that he has the opportunity to submit any documents in his possession.

2. Furnish the Veteran's claims file, including a copy of this REMAND, to the September 2015 VA examiner (or another qualified examiner, if unavailable) to provide an addendum to the September 2015 VA examination report.  The examiner should specifically state in her addendum that the entire claims file has been reviewed, including this REMAND order as well as her previous VA examination report.

After reviewing the claims file, the examiner should address the following:

a. Are the Veteran's heart problems attributable to an undiagnosed illness?

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's left ankle strain had its onset in service or is otherwise related to service?

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's migraine headaches had its onset in service or is otherwise related to service?

d. Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral thumb strains had their onset in service or are otherwise related to service?

e. Is it at least as likely as not (50 percent or greater probability) that the Veteran's episodic sinusitis and/or allergic rhinitis had its onset in service or is/are otherwise related to service?

If complete active duty STRs are not of record, the examiner may not use the lack of STRs as evidence that a disability was not incurred in or otherwise related to active service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports and statements, the examiner should provide a reason for doing so.

If deemed necessary, the Veteran should be scheduled for another appropriate examination.

A complete rationale for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

3. After completing the above action, the claim must be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran has an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

